ON REHEARING
PER CURIAM.
We granted a rehearing in this matter on the state’s application. The state asserts the defendant abandoned his request for a sanity hearing during a hearing on this pre-trial motion. A transcript of the hearing was not included in the record. Because our judgment in this matter is founded upon the defendant’s request for a sanity hearing, the judgment of this court is conditionally vacated.
This case is remanded to the district court for an evidentiary hearing to determine the events that occurred after the motion for a sanity commission was filed. At the hearing, the trial court shall further determine whether the motion to appoint a sanity commission was validly withdrawn in light of the fact that the defendant was not present. If it is determined that the motion was validly withdrawn, *281the record shall be supplemented accordingly and defendant may then be granted an appeal of that determination. If it is determined that further action on the motion was required or that the defendant’s presence was necessary, then the judgment of this court, which reversed defendant’s conviction and vacated his sentence, will be affirmed,
CONDITIONALLY VACATED AND REMANDED.
BROWN, J., concurs with written reasons.